UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALEX DeJESUS,                                                                      12/18/2019

                                   Plaintiff,
                                                                    19-CV-4480 (VSB)
                       -against-
                                                                  ORDER OF SERVICE
STEPHANIE RUDOLPH; COMMISSION ON
HUMAN RIGHTS,

                                   Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, who appeared pro se at the time he filed this action, alleges that Defendants

violated his rights. By order dated September 30, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). On December 11, 2019,

Attorney Peter A. Saad, Jr. filed a notice of appearance on Plaintiff’s behalf. Plaintiff, by his

attorney Peter A. Saad, Jr. filed an amended complaint on December 12, 2019. 1

                                                DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the



       1
           Counsel has not requested issuance of summons.
summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Stephanie Rudolph and the New York

City Commission on Human Rights through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these Defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these Defendants.

                                          CONCLUSION

       The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Stephanie Rudolph and the New York City Commission on Human

Rights, and deliver all documents necessary to effect service to the U.S. Marshals Service.




                                                   2
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 18, 2019
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                 3
       DEFENDANTS AND SERVICE ADDRESSES


Stephanie Rudolph
New York City Commission on Human Rights
22 Reade Street
New York, New York 10007

New York City Commission on Human Rights
22 Reade Street
New York, New York 10007
